The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 1
A feedback means for detecting a position…
A mirror convergence control configured to receive said measured shift…

Claim 2
A second feedback means for detecting…

Claim 11
Means for outputting and scanning a beam of light…
Means… for forming respective lines ins said first and second directions…
Means… for scanning said lines in a third and fourth direction…

Claim 12
A first feedback means for detecting a position…
A second feedback means for detecting…

Claim 19
Means for outputting and scanning a beam of light…
Means… for forming respective lines ins said first and second directions…
Means… for scanning said lines in a third and fourth direction…
An electronic component configured to control…

Claim 20
A feedback means for detecting a position…


Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 is objected because CPLD and LCD should both be spelled out and their acronyms then placed in parentheses for the first time they are each recited in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a FPGA… said FPGA further configured to output data to said x-direction mirror driver and said y-direction mirror driver to respectively control an intensity of said light output by each of said first and second lasers”. 
First, the specification does not teach that control of the intensity of the first and second lasers is controlled by the x-direction mirror driver and the y-direction mirror driver.  Instead, these are controlled by “an IR laser drive 5 which in turn drives an IR laser 6” and “a red laser drive 2 which in turn drives a red laser 3” (see paragraphs 14 and 15).  
Second, there is no clear and distinct teaching that the intensity of these lasers is controlled in a manner such that the intensity may be adjustable, as opposed to simply being “on” and “off”.  At best, paragraph 15 states “The output of the IR laser 6 is controlled to output an intensity of IR light, aimed at the area of the body where veins are located, sufficient to detect the veins.”  There is nothing in this respect with regard to the red laser 3.
Thirdly, it is noted that the control of the infrared laser (IR laser) is already claimed in claim 7 based on the top and bottom histograms.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-9 and 14 of U.S. Patent No. 9,782,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims provide for overlapping subject matter:
Claim 1 of the instant application is only divergent from claim 1 of the Patent by the limitation of “a FPGA… said FPGA further configured to output data to said x-direction mirror driver and said y-direction mirror driver to respectively control an intensity of said light output by each of said first and second lasers”, for which a rejection under 35 USC 112(a) is provided above for failure to meet the written description requirement.  Therefore, in absence of this limitation, the claims are nearly identical.
Claim 2 of the instant application relates to claim 2 of the Patent;
Claim 3 of the instant application relates to claim 4 of the Patent;
Claim 4 of the instant application relates to claim 5 of the Patent;
Claim 5 of the instant application relates to claim 6 of the Patent;
Claim 6 of the instant application relates to claim 7 of the Patent;
Claim 7 of the instant application relates to claim 8 of the Patent;
Claim 8 of the instant application relates to claim 9 of the Patent;
Claim 9 of the instant application relates to claim 14 of the Patent;
Claim 10 of the instant application relates to claim 3 of the Patent;
Claim 11 of the instant application relates to claim 1 of the Patent;
Claim 12 of the instant application relates to claim 1 and 2 of the Patent;
Claim 13 of the instant application relates to claim 5 of the Patent;
Claim 14 of the instant application relates to claim 6 of the Patent;
Claim 15 of the instant application relates to claim 7 of the Patent;
Claim 16 of the instant application relates to claim 8 of the Patent;
Claim 17 of the instant application relates to claim 9 of the Patent;
Claim 18 of the instant application relates to claim 3 of the Patent;
Claim 19 of the instant application relates to claim 1 of the Patent;
Claim 20 of the instant application relates to claim 1 and 4 of the Patent.

Claims 1-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 4 and 6-7 of U.S. Patent No. 9,072,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims provide for overlapping subject matter:
Claim 1 of the instant application is only divergent from claim 1 of the Patent by the limitation of “a FPGA… said FPGA further configured to output data to said x-direction mirror driver and said y-direction mirror driver to respectively control an intensity of said light output by each of said first and second lasers”, for which a rejection under 35 USC 112(a) is provided above for failure to meet the written description requirement.  However, the Patent also recites in claim 1 an infrared laser driver and a red laser driver which are both responsible to control the infrared and red lasers, respectively.  It is noted also that claim 1 of the Patent comprises additional structural limitations, which are found in the dependent claims of the instant application, thereby making the independent claim 1 of the application broader and encompassing the narrower subject matter of the Patent.  Therefore, the claims overlap in scope and rejection is warranted.
Claim 2 of the instant application relates to claim 1 of the Patent;
Claim 3 of the instant application relates to claim 1 of the Patent;
Claim 4 of the instant application relates to claim 2 of the Patent;
Claim 5 of the instant application relates to claim 1 of the Patent;
Claim 6 of the instant application relates to claim 6 of the Patent;
Claim 7 of the instant application relates to claim 2 of the Patent;
Claim 8 of the instant application relates to claim 4 of the Patent;
Claim 9 of the instant application relates to claim 7 of the Patent;
Claim 10 of the instant application relates to claim 1 of the Patent;
Claim 11 of the instant application relates to claim 1 of the Patent;
Claim 12 of the instant application relates to claim 1 of the Patent;
Claim 13 of the instant application relates to claim 2 of the Patent;
Claim 14 of the instant application relates to claim 1 of the Patent;
Claim 15 of the instant application relates to claim 6 of the Patent;
Claim 16 of the instant application relates to claim 2 of the Patent;
Claim 17 of the instant application relates to claim 4 of the Patent;
Claim 18 of the instant application relates to claim 1 of the Patent;
Claim 19 of the instant application relates to claim 1 of the Patent;
Claim 20 of the instant application relates to claim 1 of the Patent.


Claims 1-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-9 and 12-22 of U.S. Patent No. 10,568,518. Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims provide for overlapping subject matter:
Claim 1 of the instant application is only divergent from claim 1 of the Patent by the limitation of “a FPGA… said FPGA further configured to output data to said x-direction mirror driver and said y-direction mirror driver to respectively control an intensity of said light output by each of said first and second lasers”, for which a rejection under 35 USC 112(a) is provided above for failure to meet the written description requirement.  Therefore, in absence of this limitation, the claims are identical.  And the following are also identical:
Claim 2 of the instant application relates to claim 2 of the Patent;
Claim 3 of the instant application relates to claim 3 of the Patent;
Claim 4 of the instant application relates to claim 4 of the Patent;
Claim 5 of the instant application relates to claim 5 of the Patent;
Claim 6 of the instant application relates to claim 6 of the Patent;
Claim 7 of the instant application relates to claim 7 of the Patent;
Claim 8 of the instant application relates to claim 8 of the Patent;
Claim 9 of the instant application relates to claim 9 of the Patent;
Claim 10 of the instant application relates to claim 12 of the Patent;
Claim 11 of the instant application relates to claim 13 of the Patent;
Claim 12 of the instant application relates to claim 14 of the Patent;
Claim 13 of the instant application relates to claim 15 of the Patent;
Claim 14 of the instant application relates to claim 16 of the Patent;
Claim 15 of the instant application relates to claim 17 of the Patent;
Claim 16 of the instant application relates to claim 18 of the Patent;
Claim 17 of the instant application relates to claim 19 of the Patent;
Claim 18 of the instant application relates to claim 20 of the Patent;
Claim 19 of the instant application relates to claim 21 of the Patent;
Claim 20 of the instant application relates to claim 22 of the Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799